Citation Nr: 1706375	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of heat stroke.

4.  Entitlement to service connection for hypertension, including secondary to posttraumatic stress disorder (PTSD) and/or non-service connected heat stroke/injury.

5.  Entitlement to service connection for petit mal seizures, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.

6.  Entitlement to service connection for cardiac arrhythmia, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.

7.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.

8.  Entitlement to service connection for lower extremity edema, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.

9.  Entitlement to service connection for headaches, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.

10.  Entitlement to service connection for neurological deficits such as memory loss and vertigo, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony regarding the issue of entitlement to service connection for heat stroke residuals at a hearing before a Decision Review Officer (DRO).  The Veteran presented testimony regarding the above issues at hearing before Veterans Law Judges in July 2008 and October 2016.  Transcripts of the hearings have been associated with the claims file. 

In July 2006 the RO denied entitlement to service connection for hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement (NOD) in February 2007.  The Veteran was issued a Statement of the Case (SOC) in August 2007; however, this SOC did not make reference to bilateral hearing loss or tinnitus.  At the hearing before one of the undersigned Veterans Law Judges in July 2008 the issues of bilateral hearing loss and tinnitus were not initially identified as being on appeal; however, the Veteran gave testimony regarding these claims.  Thereafter, in a Board remand dated in April 2009, the issues of bilateral hearing loss and tinnitus were not addressed.  

In a July 2010 rating decision the RO denied service connection for bilateral hearing loss and tinnitus and indicated that the claim arose from a July 2009 statement of the Veteran.  The Veteran submitted a NOD and a SOC regarding the issues was issued in July 2013.  Thereafter, the Veteran perfected his appeal.

The Board finds that the issues of entitlement to service connection for bilateral hearing loss and tinnitus are on appeal from the July 2006 RO rating decision as the Veteran was not issued a SOC with regard to these issues until July 2013.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet.App. 433, 436 (1997) (per curiam order) (vacating Board decision and remanding matter when VA failed to issue SOC after claimant submitted timely NOD).

At the July 2008 hearing before one of the undersigned the Veteran provided testimony regarding the issues of service connection for hypertension, petit mal seizures, cardiac arrhythmia, chronic fatigue syndrome, edema, headaches, hearing loss, tinnitus, and neurological deficits.  At the hearing the Veteran reported that he suffered heat exhaustion in service.  The Veteran's representative noted that he submitted a VA circular on heat injury and that the Veteran's seizures were consistent with the circular.  The Veteran argued that his headaches, memory loss, and vertigo all followed a fall off a roof after service when he had another episode of heat stroke.  

At the October 2016 before one of the undersigned testimony regarding the issues of entitlement to service connection for hearing loss, tinnitus, and heat stroke was elicited.  In addition, specific testimony regarding hypertension, cognitive disorder, and memory loss was taken.  Finally, the Veteran's representative argued that all of the issues were intertwined based upon the Veteran's heat stroke.  As the Veteran has, in essence, provided testimony at both hearings on the issues pertaining to heat stroke and heat stroke residuals, the Board has recharacterized and merged the issues listed above.

All Veterans Law Judges (VLJs) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  At the October 2016 hearing the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson; however, he elected to waive his right to a third hearing before that individual.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The record reveals that at the hearing before the DRO the Veteran, via his representative, raised the issue of total rating based on individual employability due to service-connected disabilities (TDIU).  Effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a).  In light of the foregoing, the claim of entitlement to TDIU is referred to the agency of original jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connetion for bilateral hearing loss; entitlement to service connection for residuals of heat stroke; entitlement to service connection for hypertension, including secondary to PTSD and/or non-service connected heat stroke/injury; entitlement to service connection for petit mal seizures, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury; entitlement to service connection for cardiac arrhythmia, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury; entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury; entitlement to service connection for lower extremity edema, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury; entitlement to service connection for headaches, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury; and entitlement to service connection for neurological deficits such as memory loss and vertigo, including as due to an undiagnosed illness and/or as secondary to non-service connected heat stroke/injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran seeks entitlement to service connection for tinnitus.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reveals that the Veteran was an indirect fire infantryman.  Service personnel records reveal that the Veteran served with a mortar section.

During his Board hearing in July 2008 the Veteran reported that he was a mortarman.  He reported that his ears started ringing in four or five years.  It is unclear whether this time frame was in reference to from the beginning of service or the end of service.  The Veteran also reported that sometimes, after certain rounds went off, his ears would ring for several minutes and then the symptoms would go away.  

Upon examination in April 2010 the Veteran reported that the onset of his bilateral tinnitus was shortly after separation from military service.  The tinnitus was noted to be recurrent.  The examiner rendered the opinion that the Veteran's tinnitus was less likely than not caused by or a result of his history of military noise exposure.  The Veteran's tinnitus was at least as likely as not a result of a November 1998 head injury from falling off a roof in civilian life, which also resulted in a loss of taste and smell.  The examiner noted that the Veteran's audiology examination showed normal hearing sensitivity.  There was no change in his bilateral hearing since his October 1990 enlistment audiogram.  He reported that his tinnitus began shortly after separation in September 1998, which coincided with his November 1998 head injury.  At the time of an April 2009 audiological evaluation he reported tinnitus with onset around 1999 or 2000.  Lastly, the examiner noted that an April 2010 immittance result showed absent acoustic reflex thresholds probe on the right, which may be consistent with facial nerve involvement and a change in his ability to taste.

Upon examination in January 2011 the Veteran reported temporary tinnitus following weapons exposure in service.  He was noted to have a head injury in October 1998 that resulted in a loss of smell and taste that the Veteran reported have returned.  He reported that his tinnitus became a constant probably during his last year of military service.  

At the hearing in October 2016 the Veteran reported that his ears started ringing in 1993 or 1994.  He again reported that he fired mortar rounds.  The Veteran reported that the ringing in his ears was consistent since he first noticed it in about 1993.  

The Veteran has credibly testified that he first noticed ringing in his ears prior to separation.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, as well as present symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  His DD Form 214 indicates that he was an indirect fire infantryman and his personnel records reveal that he served with a mortar section.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here the Veteran's testimony establishes that tinnitus began during his military service.  As such, the criteria for service connection for tinnitus have been met, and service connection is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran receives continuous care from VA.  VA treatment records dated since February 2014 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since February 2014.  38 C.F.R. § 3.159.

The most recent VA examination with regard to the Veteran's claim for service connection for bilateral hearing loss was conducted in January 2011.  At that time the audiological examination did not reveal a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  At the hearing in October 2016, the Veteran reported that he had not had a hearing examination since April 2010.  However, the Veteran reported at the hearing that it was hard to gauge if it had gotten worse.  He stated that when it was quiet he could definitely hear.  When there were other noises around he had to be near a person and be looking at them and focusing on them to really hear what they were saying.  He indicated that he had trouble with children and women's voices, low voices, and background noise.  Thereafter, the undersigned presiding over the October 2016 hearing indicated that a hearing examination would be scheduled.  As six years have passed since the Veteran's prior examination and the Veteran's statements indicate that his hearing may have gotten worse since that examination, and as additional treatment records are ordered to be obtained and associated with the claims file by this remand, the Board finds it necessary to afford him another VA medical examination.  38 C.F.R. §§ 4.1, 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran seeks entitlement to service connection for residuals of heat stroke.  Service treatment records associated with the claims file do not reveal any diagnosis or treatment for heat stroke.  The Veteran has submitted a statement of a fellow serviceman dated in February 2012.  The fellow serviceman reported that he was summoned to the Squadron Aid Station by a Physician Assistant for an emergency medical condition update of the Veteran.  The fellow serviceman noted that the Veteran had symptoms of a heat stroke and was in recovery.  

The Veteran has submitted various articles, studies, and documents, including a VA information letter regarding the long-term effects of heat-related illnesses.  The information letter reports that most heat stroke survivors make a full recovery but perhaps 10 to 15 percent will have prolonged and/or permanent medical problems, including neurological, cognitive, and behavioral deficits from small strokes in the brain, liver abnormalities, and heat intolerance.  A study was cited that found that soldiers who had experienced heat exhaustion found increased neurasthenia, poorer short-term memory, slower reaction time, and poorer postural stability two weeks after the acute episode, but no significant differences six and one half months after the episode.  Another study was noted to reveal that military recruits experiencing a heat illness during recruit training were found to have slightly lower military retention rates, and higher subsequent military hospitalization rates, including for further exertional heat illnesses.  An article submitted indicates that individuals are susceptible to thermal-induced arrhythmia and inflammatory myocardial damage during the acute phase of heatstroke.

The Veteran has not been afforded a VA examination with regard to residuals of heat stroke/injury.  As there is evidence that the Veteran was treated for a heat injury in service and articles submitted by the Veteran's representative indicate that there may be residuals of heat injury, the Board finds that it must remand this claim for the Veteran to be afforded a VA medical examination.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for hypertension, including secondary to PTSD and/or heat stroke/injury.  The Veteran was afforded a VA medical examination in December 2011.  The Veteran was diagnosed with hypertension with an onset of 2003.  However, no opinion was rendered regarding the etiology of hypertension.  

The Veteran was afforded another VA medical examination in January 2014.  After examination the examiner rendered the opinion that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that hypertension was diagnosed in 2003, the Veteran was separated from military service in 1998.  The hypertension was less likely a residual of military service because there was no documentation of elevated blood pressure or treatment of hypertension in service.  The examiner continued to note that the hypertension was not as likely as not a residual of or aggravated by PTSD.  The examiner noted that the elevated blood pressure was diagnosed prior to his diagnosis of PTSD and mood disorder.  In addition, the examiner noted that the Veteran's blood pressure without medication was within normal limits.  The examiner continued to note that if the Veteran's PTSD aggravated his blood pressure one would anticipate a rise in his antihypertensive dosage.  There was no indication that his essential hypertension was aggravated beyond natural progression of by PTSD.

The Board finds this opinion to be inadequate.  In regard to the Veteran's hypertension not being related to or aggravated by the Veteran's active service, the sole rationale provided by the examiner was that there was no notation of elevated blood pressure or treatment for hypertension in service.  The examiner did not comment on any significance of a heat stroke/injury in service.  The examiner noted that the Veteran's hypertension was not aggravated by his PTSD based upon the rationale that one would anticipate a rise in his medication doses.  However, the examiner did not discuss whether it is at least as likely as not that the use of the use of medication until 2010 and high blood pressure readings in April 2012 and May 2012 represented aggravation due to PTSD.  Lastly, the examiner stated that the Veteran's essential hypertension was not aggravated beyond its natural progression by PTSD.  The Board notes that this is not the proper standard.  Pursuant to 38 C.F.R. § 3.310, permanent aggravation is not required, any increase in disability is compensated.

As such, the Board finds that it must remand the claim for the Veteran to be afforded another VA medical examination.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In February 2011 the Veteran was afforded a VA medical examination with regard to his claim for service connection for petit mal seizures.  After examination petit mal seizures was noted in the diagnoses but no opinion was rendered regarding the etiology.

In December 2011 the Veteran was afforded another examination.  After examination the examiner noted that according to the Veteran he was diagnosed in 2002 with petit mal seizures.  He reported no treatment and had only two episodes of seizure in 2002.  He was seizure free since 2002.  The examiner rendered the opinion that seizure was less likely as not caused by or a result of military service.  The rationale provided was that the examiner was unable to see documentation in his service record.  The examiner continued to identify potential causes of epilepsy.  

The Board notes that the Veteran has argued that petit mal seizures are consistent with a major heat injury.  The Veteran has submitted a Veterans Health Administration information letter indicating that seizures may be an associated problem and complication with serious heat illness.  As the medical opinions do not consider the Veteran's reports of heat stroke/injury during service, the Board finds that an additional examination should be provided.  Id.

In February 2011 the Veteran was afforded a VA medical examination with regard to his claim for service connection for cardiac arrhythmia.  After examination cardiac arrhythmia was noted in the diagnoses but no opinion was rendered regarding the etiology.

In December 2011 the Veteran was afforded another examination.  The Veteran was noted to be diagnosed with cardiac arrhythmia with a date of diagnosis of 2009.  The Veteran was noted to think that his cardiac arrhythmia started after a fall from a roof.  He noted that he had been told that he has panic attacks.  On examination the Veteran was noted to not have any cardiac arrhythmia.  After examination the examiner rendered the opinion that the claimed cardiac arrhythmia was less likely as not caused by or a result of military service.  Diagnostic tests were normal and he was not on medication for arrhythmia.  Thereafter, the examiner stated that "[m]any things can lead to, or cause, an arrhythmia" and noted conditions including hypertension.  

As the examiners did not render an opinion regarding whether the Veteran's claimed cardiac arrhythmia was related to the Veteran reported heat stroke/injury in service, did not opine whether it is at least as likely as not related to the Veteran's hypertension, and did not render an opinion regarding whether it is related to the Veteran's service-connected PTSD, the Board finds the examinations to be inadequate, and the claim must be remanded for another VA medical examination.  Id.

In February 2011 the Veteran was afforded a VA medical examination with regard to his claim for chronic fatigue syndrome.  The Veteran reported extreme fatigue and indicated that he noticed in 1995 that it became more difficult to perform previous activities without effort.  After examination the Veteran was not diagnosed with chronic fatigue syndrome.  As such, an opinion regarding etiology was not rendered.

At the hearing in July 2008, the Veteran indicated that he felt the lack of energy during training.  The Veteran's representative stated that the fatigue may be related to the Veteran's posttraumatic stress disorder.

Articles submitted by the Veteran reveal fatigue as a symptom of heat stroke/injury.

In January 2014 the Veteran was afforded a VA examination with regard to chronic fatigue syndrome.  After examination the examiner found that the Veteran did not have a diagnosis of chronic fatigue syndrome and thus it was less likely as not due to or a residual of his military service.

In May 2014 the Veteran was afforded a VA examination with regard to a claim for PTSD.  At the examination the Veteran reported that his energy levels were usually pretty low.  

As it is unclear whether the Veteran has a fatigue disability or whether the Veteran's reported fatigue is a symptom of his service connected PTSD, the Board finds it necessary to afford the Veteran another VA examination.  Id.

In February 2011 the Veteran was afforded a VA medical examination with regard to his claim for service connection for edema.  The Veteran was noted to report lower extremity edema caused by prolonged walking and relived by stretching, Motrin and soaking.  After examination edema was noted as a diagnosis and no opinion was rendered regarding the etiology.

At the hearing in July 2008 the Veteran reported that he first noted edema in the lower extremities after he fell off a roof after service.  Later, in a document submitted by the Veteran's representative in June 2016, heat edema of the legs was noted to resolve spontaneously and to be of no clinical significance.  

In a December 2011 VA examination regarding the Veteran's kidneys the Veteran was reported to not have edema.

It is unclear whether the Veteran's reported edema represents a disability or a symptom of the Veteran's heat stroke/injury or other disability.  As such, on remand the Veteran must be afforded a VA examination.  Id.

At the hearing in July 2008 the Veteran reported that he did not have a headache disability or neurological deficits including memory loss and vertigo until after a fall off a roof after service.  

In February 2011 the Veteran was afforded a VA medical examination with regard to his claim for service connection for headaches and neurological deficits.  After examination the Veteran was diagnosed with headaches and it was reported that these were likely secondary to his non-service connected head/neck injury.  The Veteran was also noted to have a diagnosis of neurological deficit for memory loss.  It was reported that an evaluation by a neurologist in 2009 revealed unusual cerebral atrophy for the Veteran's age, thought to be related to alcohol abuse. 

In December 2011 the Veteran was afforded another examination.  The Veteran reported that vertigo resolved in 2010 when he stopped working.  After examination the Veteran was diagnosed with cervicalgia resulting from a rooftop fall.  The examiner rendered the opinion that the Veteran's headaches were less than likely caused by or related to the Veteran's service.  In providing rationale, the examiner discussed structural causes of neck pain.  The examiner rendered the opinion that memory loss was not caused by or a result of military service.  The rationale provided was that the reports onset was three years after his post service fall.  In addition, the examiner noted that causes of memory loss can range anywhere from aging to alcoholism, from drug abuse to long-term smoking, from lack of physical fitness to cognitive diseases like Alzheimer's, from head trauma to clinical depression.  

With regard to the Veteran's claim for service connection for headaches, the Board finds that the December 2011 opinion is inadequate because the rationale provided is in regard to neck pain and not headaches.  In addition, additional treatment records have been ordered to be obtained and associated with the claims file by this remand.  As such, the Board finds it necessary to afford the Veteran another VA medical examination.  38 C.F.R. §§ 3.159, 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's claim for service connection for neurological deficits including memory loss and vertigo, the Board notes that the rationale provided with regard to memory loss is inadequate as it states that memory loss could be caused by a range of issues.  The range of issues includes depression and the Board notes that the Veteran is currently in receipt of service connected benefits for posttraumatic stress disorder.  Lastly, although the Veteran was noted to have symptoms of vertigo up to 2010 when he left his job, no opinion was offered regarding the etiology of the vertigo.  Therefore, the Board finds it necessary to afford the Veteran a VA medical examination with regard to whether the Veteran's memory loss is a separate disability or a symptom of his posttraumatic stress disorder and for an opinion to be rendered regarding the etiology of the Veteran's vertigo.  38 C.F.R. §§ 3.159; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2014 to the present.  

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The examiner should determine whether the Veteran has hearing loss in either ear for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If hearing loss for VA purposes is present in either ear, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss either began during or was otherwise caused by his exposure to loud noise during his military service.  Why or why not? 

3.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current nature, onset and likely etiology of residuals of heatstroke. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has residuals of heat stroke that are related to service.  The examiner should discuss the February 2012 statement of a fellow serviceman describing treatment for a heat injury. 

The examiner should comment on whether a heat injury renders an individual more susceptible to a subsequent heat injury.  Why or why not? 

The examiner should comment on the studies and articles submitted, including the VA information letter regarding the long-term effects of heat-related illnesses.

4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner is asked to furnish an opinion with respect to the following questions:

a) The examiner should offer an opinion as to whether any hypertension found to be present is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service.  Why or why not? 

b)  Did hypertension manifest within one year of the Veteran's service separation in September 1998?  Why or why not?  If so, describe the manifestations.

In offering an opinion, the examiner is informed that the Veteran is competent to report the onset and continuity of symptomology since service.  

c) Is it at least as likely as not that the Veteran's claimed disability is caused by or aggravated by either his reported heat injury and/or his service-connected PTSD.  Why or why not? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed petit mal seizures, cardiac arrhythmia, chronic fatigue syndrome, edema, headache, and neurological disorder to include memory loss and vertigo. The examiner should answer the following questions.

a) Is it at least as likely as not (50 percent or greater) that any petit mal seizures, cardiac arrhythmia, chronic fatigue syndrome, edema, headache, and/or neurological disorder to include memory loss and vertigo found to be present either began during or was otherwise caused by his military service.  Why or why not? 

b) Is it at least as likely as not that the Veteran's petit mal seizures, cardiac arrhythmia, chronic fatigue syndrome, edema, headache, and neurological disorder to include memory loss and vertigo disability is caused by or aggravated by the Veteran's reported heat injury in service.  Why or why not? 

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________                 _____________________________
  MATTHEW W. BLACKWELDER		      BARBARA B. COPELAND
    Veterans Law Judge		            Veterans Law Judge
         Board of Veterans' Appeals		      Board of Veterans' Appeals

                                 __________________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


